DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8, 2022 has been entered. Claims 1-11,13-22 and 26-28 remain pending. Independent claims 1, 8 and 19 have been amended. 
Response to Arguments
Applicant's arguments with respect to claims 1-4, 8-11, 13-14, and 17-18 have been fully considered but are not persuasive. Applicant argues (on pages 7-9 of Applicant’s Arguments) that Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) does not teach “that the eye cups are ‘configured to deform in the lateral direction relative to an optical axis of the optical module in response to an external force’” (see page 8 of Applicant’s Arguments) and “that the eyecups are ‘configured to deform in a longitudinal direction and a lateral direction relative to an optical axis of the optical module’” (see page 9 of Applicant’s Arguments). 
However, Thurber teaches (in Paragraph [0040]) that the eye cups are comprised of a resilient material, such as rubber. Because the structure of the eye cups of Chen as modified by Thurber is identical to the claimed structure, the resilient, rubber eye cups of Chen as modified by Thurber are capable of performing the claimed functional limitations of being “configured to deform in the lateral direction relative to an optical axis of the optical module in response to an external force” in claim 1 and being “configured to deform in a longitudinal direction and a lateral direction relative to an optical axis of the optical module” in claim 11, considering any deformation of the rubber eye cups above or below the optical axis would result in longitudinal deformation and any deformation of the rubber eye cups on either side of the optical axis would result in lateral deformation.
Additionally, as further detailed in the alternative rejections to claims 1 and 8 below, Examiner cites Haslbeck (US Patent No. 4755040) to explicitly teach a conformable portion that deforms in a longitudinal direction and a lateral direction relative to an optical axis of the optical module (see Figure 3 and Column 4, Lines 1-16). Examiner also makes note of Figures 5A-5B in Thomas (US Patent No. 9472025).
Applicant’s arguments with respect to claims 19-22 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As further detailed in the rejection to claim 19 below, Examiner cites Thomas (US Patent No. 9472025) to teach an electromechanical actuator configured to move the conformable portion between a retracted position and an extended position (see Figure 4 and Column 9, Lines 1-32). Examiner notes that a similar combination was used to reject claim 6 in previous actions. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, 13-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574).
Regarding claim 1, Chen discloses a head-mounted device (head-mounted display apparatus 1) to be worn on a head of a user, comprising: a device housing (housing 10) that includes a peripheral wall (sidewalls of 10), an intermediate wall (cover plate 12) that is bounded by the peripheral wall (sidewalls of 10), an eye chamber (Figure 1, between 12 and front plane defined by 111) on a first side (right side of 12 in Figure 3) of the intermediate wall (12), a component chamber (receiving space S1, between rear of 10 and 12) on a second side (left side of 12 in Figure 3) of the intermediate wall (12); an optical module (comprised of components 20-54) that includes: 
an optical module housing (components comprising of lens base 30 and adjusting ring 40) that is connected to the device housing (10, where components of 30 and 40 are connected to 10 through 12) and extends through an opening (outer openings 121) in the intermediate wall (12) of the device housing (10), has an inner end (Figure 3, adjacent to 31) that is located in the component chamber (Figures 1 and 3, between 12 and front plane defined by 111), has an outer end (Figures 1 and 3, adjacent to 42) that is located in the eye chamber (Figures 1 and 3, between 12 and front plane defined by 111), and defines an interior space (lateral space between 20 and 50) that extends between the inner end (adjacent to 31) and the outer end (adjacent to 42); 
a display (display panel 20) that is located at the inner end (adjacent to 31) of the optical module housing (components comprising of lens base 30 and adjusting ring 40); 
a lens assembly (lens 50) that is located at the outer end (adjacent to 42) of the optical module housing (components comprising of lens base 30 and adjusting ring 40); and 
a conformable portion (Figure 3 and Paragraph [0047], second ring element 42) that is located at the outer end (adjacent to 42) of the optical module housing (components comprising of lens base 30 and adjusting ring 40), is located adjacent to the lens assembly (50), extends at least partially around a periphery of the lens assembly (50, see Figure 1), is engageable with a face portion of the user (Figure 3, 42 capable of engaging the face of a user), wherein the lens assembly (50) extends outward (toward the user, see Figure 3) relative to the conformable portion (42) (see Figures 1-4 and 6).
Chen does not disclose a face seal; a support structure that is connected to the device housing and is configured to secure the device housing with respect to the head of the user; or where the conformable portion is configured to deform in a lateral direction relative to an optical axis of the optical module in response to an external force.
However, Thurber discloses a face seal (comfort module 15); a support structure (strap 19) that is connected to the device housing (support module 6) and is configured to secure the device housing (6) with respect to the head of the user (Paragraph [0044]); and where a conformable portion (eye cups 23b, 25b; Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”) is configured to deform in a lateral direction relative to an optical axis of the optical module (lens module 8) in response to an external force (Paragraph [0040], eye cups 23 b and 25 b being comprised of resilient material, such as rubber, where any deformation of the rubber eye cups on either side of the optical axis would result in lateral deformation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion (42) of Chen to include the resilient material of Thurber and combined the strap and face seal of Thurber to the display housing of Chen. Doing so would have: made the conformable portion durable and capable of adjusting to contours of the user’s face/ocular region (Paragraph [0040] of Thurber); allowed the display device to be secured to the user’s head (Paragraph [0044] in Thurber); and provided a comfortable fit by allowing the head-mounted display to adjust to the contours of a users’ head/face (Paragraph [0043] in Thurber).
Regarding the functional limitations “engageable with a face portion of the user” and “configured to deform in a lateral direction relative to an optical axis of the optical module in response to an external force”, since the structure of the device and eye cups of Chen as modified by Thurber is identical to the claimed structure, the device and eye cups of Chen as modified by Thurber is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the conformable portion of Chen as modified by Thurber is structurally located at the outer end of the optical module housing and located adjacent to the lens assembly and therefore capable of performing the recited function. Likewise, Thurber teaches (in Paragraph [0040]) that the eye cups are comprised of a resilient material, such as rubber, and are thus capable of deforming in the lateral direction relative to an optical axis of the optical module in response to an external force.
Regarding claim 2, Chen in view of Thurber teaches the head-mounted device of claim 1, and further teaches (in Thurber) wherein the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42s in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”).
Regarding claim 3, Chen in view of Thurber teaches the head-mounted device of claim 1, and further teaches (in Thurber) where the conformable portion (eye cups 23b, 25b) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a foam rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as foam rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 4, Chen in view of Thurber teaches the head-mounted device of claim 1, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a silicone rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as silicone rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 8, Chen discloses a head-mounted device (display apparatus 1), comprising: a device housing (housing 10); and an optical module (comprised of components 20-54) that is connected to the device housing (10, where components 20-54 are connected to 10 through cover plate 12), wherein the optical module (comprised of components 20-54) includes a lens assembly (50) and a conformable portion (Figure 3 and Paragraph [0047], second ring element 42), wherein the lens assembly (lens 50) is configured to be positioned adjacent to an eye of a user (see Paragraph [0054]) and is engageable with a face portion of the user (42 capable of engaging the face of user), and wherein an axial end surface (curved surface 51) of the lens assembly (50) extends outward (towards the user, see Figure 3) relative to an axial end surface (end of 42) of the conformable portion (42) (see Figures 1-4 and 6).
Chen does not disclose wherein the conformable portion is formed from a resilient flexible material and is configured to deform in a longitudinal direction and a lateral direction relative to an optical axis of the optical module. 
However, Thurber teaches a conformable portion (eye cups 23b, 25b) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”) and is configured to deform in a longitudinal direction and a lateral direction relative to an optical axis of the optical module (lens module 8) (Paragraph [0040], eye cups 23 b and 25 b being comprised of resilient material, such as rubber, where any deformation of the rubber sys cups above or below the optical axis would result in longitudinal deformation and any deformation of the rubber eye cups on either side of the optical axis would result in lateral deformation).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion (42) of Chen to include the resilient material of Thurber. Doing so would have made the conformable portion durable and capable of adjusting to contours of the user’s face (Paragraph [0040 of Thurber).
Regarding the functional limitations “engageable with a face portion of the user” and “configured to deform in a longitudinal direction and a lateral direction relative to an optical axis of the optical module”, since the structure of the device and eye cups of Chen as modified by Thurber is identical to the claimed structure, the device and eye cups of Chen as modified by Thurber is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the eye cups of Chen as modified by Thurber is structurally located at the outer end of the optical module housing and located adjacent to the lens assembly and therefore capable of engaging a face portion of the user. Likewise, Thurber teaches (in Paragraph [0040]) that the eye cups are comprised of a resilient material, such as rubber, and are thus capable of deforming in a longitudinal direction and a lateral direction relative to an optical axis of the optical module.
Regarding claim 9, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Thurber) wherein the device housing (support module 6) includes a face seal (Figures 3-5, comfort module 15) and the optical module (Figure 3, comprised of device module 4, lens module 8, and module device case 12) of is spaced from the face seal (15) (see Figures 5 and 7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the face seal of Thurber to the device housing of Chen as previously modified by Thurber. Doing so would have provided a comfortable fit by allowing the head-mounted display to adjust to the contours of the user’s face/head region (Paragraph [0043] in Thurber). 
Regarding claim 10, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen) wherein the device housing (10) includes an eye chamber (between 12 and front plane defined by 111) and at least part of the optical module (comprised of components 20-52) is located in the eye chamber (Figures 1 and 3, 42 located between 12 and front plane defined by 111).
Regarding claim 11, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen and Thurber) wherein the device housing (10 in Chen) includes an intermediate wall (12 in Chen) that is surrounded by a peripheral wall (sidewalls of 10 in Chen) and a face seal (15 in Thurber) extends outward (towards the user) from the peripheral wall (sidewalls of 6 in Thurber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the face seal of Thurber to the device housing of Chen as previously modified by Thurber. Doing so would have provided a comfortable fit by allowing the head-mounted display to adjust to the contours of the user’s face/head region (Paragraph [0043] in Thurber). 
Regarding claim 13, Chen in view of Thurber teaches the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a foam rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as foam rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 14, Chen in view of Thurber teaches the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
While Chen in view of Thurber does not explicitly teach that the resilient flexible material is a silicone rubber material, it would have been prima facia obvious to have made the selection of a known resilient flexible material, such as silicone rubber, based on its suitability for its intended use, here being a comfortable material used to contact the face of a user (Paragraphs [0040] in Thurber). MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Regarding claim 17, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen) wherein the conformable portion (second ring element 42) extends around a portion of an outer periphery (outer edge of 50) of the lens assembly (50) (see Figure 2 and Paragraph [0042]) (NOTE: Under a broadest reasonable interpretation of this claim, a conformable portion extending around the circumference of the lens assembly necessarily extends around a portion of the lens assembly).
Regarding claim 18, Chen in view of Thurber teaches the head-mounted device of claim 8, and further teaches (in Chen) wherein the conformable portion (42) extends continuously around an outer periphery (outer edge of 50) of the lens assembly (50) (see Figure 2 and Paragraph [0042]).
Alternatively, claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Haslbeck (US Patent No. 4755040).
Regarding claim 1, Chen discloses a head-mounted device (head-mounted display apparatus 1) to be worn on a head of a user, comprising: a device housing (housing 10) that includes a peripheral wall (sidewalls of 10), an intermediate wall (cover plate 12) that is bounded by the peripheral wall (sidewalls of 10), an eye chamber (Figure 1, between 12 and front plane defined by 111) on a first side (right side of 12 in Figure 3) of the intermediate wall (12), a component chamber (receiving space S1, between rear of 10 and 12) on a second side (left side of 12 in Figure 3) of the intermediate wall (12); an optical module (comprised of components 20-54) that includes: 
an optical module housing (components comprising of lens base 30 and adjusting ring 40) that is connected to the device housing (10, where components of 30 and 40 are connected to 10 through 12) and extends through an opening (outer openings 121) in the intermediate wall (12) of the device housing (10), has an inner end (Figure 3, adjacent to 31) that is located in the component chamber (Figures 1 and 3, between 12 and front plane defined by 111), has an outer end (Figures 1 and 3, adjacent to 42) that is located in the eye chamber (Figures 1 and 3, between 12 and front plane defined by 111), and defines an interior space (lateral space between 20 and 50) that extends between the inner end (adjacent to 31) and the outer end (adjacent to 42); 
a display (display panel 20) that is located at the inner end (adjacent to 31) of the optical module housing (components comprising of lens base 30 and adjusting ring 40); 
a lens assembly (lens 50) that is located at the outer end (adjacent to 42) of the optical module housing (components comprising of lens base 30 and adjusting ring 40); and 
a conformable portion (Figure 3 and Paragraph [0047], second ring element 42) that is located at the outer end (adjacent to 42) of the optical module housing (components comprising of lens base 30 and adjusting ring 40), is located adjacent to the lens assembly (50), extends at least partially around a periphery of the lens assembly (50, see Figure 1), is engageable with a face portion of the user (Figure 3, 42 capable of engaging the face of a user), wherein the lens assembly (50) extends outward (toward the user, see Figure 3) relative to the conformable portion (42) (see Figures 1-4 and 6).
Chen does not disclose a face seal; a support structure that is connected to the device housing and is configured to secure the device housing with respect to the head of the user; or where the conformable portion is configured to deform in a lateral direction relative to an optical axis of the optical module in response to an external force.
However, Thurber discloses a face seal (comfort module 15); a support structure (strap 19) that is connected to the device housing (support module 6) and is configured to secure the device housing (6) with respect to the head of the user (Paragraph [0044]); and where a conformable portion (eye cups 23b, 25b) is configured to deform in response to an external force (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”).
While Thurber suggests that the displacement of a resilient eyecup is capable of deforming in a lateral direction relative to an optical axis of the optical module based on its resilient material (e.g. rubber), Haslbeck explicitly teaches a conformable portion (seal gasket 30) comprised of a resilient material (see Column 5, Lines 1-7) that deforms in a lateral direction relative to an optical axis of the optical module (eye pieces 11 and 12) in response to an external force (Figure 3 and Column 4, Lines 1-16, 30 allowing lateral deformation shown as broken lines 59-1 in Figure 3, which would necessarily result in both lateral and longitudinal deformation relative to the optical axis when contacting the user’s face. For example, the “lateral deformation” shown in Figure 3 would translate to longitudinal deformation relative to the optical axis wherein the seal gasket 30 contacts the wearer’s face 63 above or below the optical axis. Likewise, the “lateral deformation” shown in Figure 3 would directly translate to lateral deformation relative to the optical axis wherein the seal gasket 30 contacts the wearer’s face 63 on either side of the optical axis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion (42) of Chen to include the resilient material of Thurber that could deform in the manner taught in Haslbeck and combined the strap and face seal of Thurber to the display housing of Chen. Doing so would have: made the conformable portion durable and capable of adjusting to contours of the user’s face/ocular region (Paragraph [0040] of Thurber) so as to allow the face contacting part of the conformable portion to remain flat against the user’s face and provide a secure fit (see Column 4, Lines 1-16 in Haslbeck); allowed the display device to be secured to the user’s head (Paragraph [0044] in Thurber); and provided a comfortable fit by allowing the head-mounted display to adjust to the contours of a users’ head/face (Paragraph [0043] in Thurber).
Regarding the functional limitation “engageable with a face portion of the user”, since the structure of the device of Chen as modified by Thurber and Haslbeck is identical to the claimed structure, the device of Chen as modified by Thurber and Haslbeck is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the conformable portion of Chen as modified by Thurber and Haslbeck is structurally located at the outer end of the optical module housing and located adjacent to the lens assembly and therefore capable of performing the recited function.
Regarding claim 8, Chen discloses a head-mounted device (display apparatus 1), comprising: a device housing (housing 10); and an optical module (comprised of components 20-54) that is connected to the device housing (10, where components 20-54 are connected to 10 through cover plate 12), wherein the optical module (comprised of components 20-54) includes a lens assembly (50) and a conformable portion (Figure 3 and Paragraph [0047], second ring element 42), wherein the lens assembly (lens 50) is configured to be positioned adjacent to an eye of a user (see Paragraph [0054]) and is engageable with a face portion of the user (42 capable of engaging the face of user), and wherein an axial end surface (curved surface 51) of the lens assembly (50) extends outward (towards the user, see Figure 3) relative to an axial end surface (end of 42) of the conformable portion (42) (see Figures 1-4 and 6).
Chen does not disclose wherein the conformable portion is formed from a resilient flexible material and is configured to deform in a longitudinal direction and a lateral direction relative to an optical axis of the optical module. 
However, Thurber teaches a conformable portion (eye cups 23b, 25b) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”).
While Thurber suggests that the displacement of a resilient eyecup is capable of deforming in a longitudinal direction and a lateral direction relative to an optical axis of the optical module based on the resilient material (e.g. rubber), Haslbeck explicitly teaches a conformable portion (seal gasket 30) comprised of a resilient material (see Column 5, Lines 1-7) that deforms in a longitudinal direction and a lateral direction relative to an optical axis of the optical module (eye pieces 11 and 12) (Figure 3 and Column 4, Lines 1-16, 30 allowing lateral deformation shown as broken lines 59-1 in Figure 3, which would necessarily result in both lateral and longitudinal deformation relative to the optical axis. For example, the “lateral deformation” shown in Figure 3 would translate to longitudinal deformation relative to the optical axis wherein the seal gasket 30 contacts the wearer’s face 63 either above or below the optical axis. Likewise, the “lateral deformation” shown in Figure 3 would directly translate to lateral deformation relative to the optical axis wherein the seal gasket 30 contacts the wearer’s face 63 on either side of the optical axis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion (42) of Chen to include the resilient material of Thurber that could deform in the manner taught in Haslbeck. Doing so would have made the conformable portion durable and capable of adjusting to contours of the user’s face (Paragraph [0040 of Thurber) and would have allowed appropriate the face contacting part of the conformable portion to remain flat against the user’s face to provide a secure fit (see Column 4, Lines 1-16 in Haslbeck).
Regarding the functional limitation “engageable with a face portion of the user”, since the structure of the device of Chen as modified by Thurber and Haslbeck is identical to the claimed structure, the device of Chen as modified by Thurber and Haslbeck is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.” In the instant case, the conformable portion of Chen as modified by Thurber and Haslbeck is structurally located at the outer end of the optical module housing and located adjacent to the lens assembly and therefore capable of performing the recited function.
Alternatively, claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Bellussi (US Publication No. 2018/0125715).
Regarding claim 3, Chen in view of Thurber teaches the head-mounted device of claim 1, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
However, Bellussi teaches where a conformable portion (Figure 3, support seal 13) is formed from a foam rubber material (Paragraph [0078], support seal 13 is made of foam rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the foam rubber material of Bellussi. Doing so would have allowed the conformable portion to further isolate the user’s eyes from the external environment (Paragraph [0048] in Bellussi). 
Regarding claim 13, Chen in view of Thurber teaches the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a foam rubber material.
However, Bellussi teaches where a conformable portion (Figure 3, support seal 13) is formed from a foam rubber material (Paragraph [0078], support seal 13 is made of foam rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the foam rubber material of Bellussi. Doing so would have allowed the conformable portion to further isolate the user’s eyes from the external environment (Paragraph [0048] in Bellussi). 
Alternatively, claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574), and Ishikawa (US Patent No. 9,625,725).
Regarding claim 4, Chen in view of Thurber teaches the head-mounted device of claim 1, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
However, Ishikawa teaches where a conformable portion (Figure 3 and Column 17, lines 60-64, protective member attached to ocular optical system D30) is formed of a silicone rubber material (Column 17, lines 60-64, protective member made of silicone rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the silicon rubber material used as the near eye protective member of Ishikawa. Doing so would have helped protect the user’s face from the contacting portion of the device (Column 17, lines 60-64 of Ishikawa).
Regarding claim 14, Chen in view of Thurber teaches the head-mounted device of claim 8, where (in Thurber) the conformable portion (eye cups 23b, 25b in Thurber corresponding to 42 in Chen) is formed from a resilient flexible material (Paragraph [0040], “Eye cups 23 b and 25 b preferably comprise plastic, rubber, or other rigid or resilient material”), but does not teach wherein the conformable portion is formed from a silicone rubber material.
However, Ishikawa teaches where a conformable portion (Figure 3 and Column 17, lines 60-64, protective member attached to ocular optical system D30) is formed of a silicone rubber material (Column 17, lines 60-64, protective member made of silicone rubber).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the silicon rubber material used as the near eye protective member of Ishikawa. Doing so would have helped protect the user’s face from the contacting portion of the device (Column 17, lines 60-64 of Ishikawa).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Walsh (US Publication No. 2017/0311796).
Regarding claim 5, Chen in view of Thurber teaches the head-mounted device of claim 1, but does not teach wherein the conformable portion includes a cover portion that defines an enclosed interior space and a fluid in the enclosed interior space.
However, Walsh teaches where the conformable portion (Figures 1 and 4, inflatable framework 154) includes a cover portion (Paragraph [0059], inflatable framework 154 resembles a bag) that devices an enclosed interior space (Paragraph [0059], air tight seal created when inflatable framework (or bag) 154 is inflated) and a fluid in the enclosed interior space (Paragraph [0059], air, gas, fluid, or any other substance used to inflate chamber 154).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the conformable portion of Chen as modified by Thurber to include the inflating system of Walsh. Doing so would have provided a wider range of control over how the conformable portion could further adjust to the contours of a user’s face (Paragraph [0059] in Walsh). 
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Thomas (US Patent No. 9,472,025).
Regarding claim 6, Chen in view of Thurber teaches the head-mounted device of claim 1, but does not teach the head-mounted display further comprising an actuator that is operable to move the conformable portion.
However, Thomas teaches an actuator (Figure 4 and Column 9, lines 6-8, compression adjuster 440 and adjustable mechanism 350) that is operable to move the conformable portion (Figure 5 and Column 9, lines 20-23, adjustment mechanism 350 deforms eye cup assemblies 310, 315). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the actuating mechanism of Thomas to the conformable portion of Chen as modified by Thurber. Doing so would have provided an automated adjusting system for the conformable portion to accommodate different facial geometries or users wearing glasses, ultimately increasing comfort and adjustability o the head-mounted display (Column 1, lines 11-14 and Column 1, lines 24-31 of Thomas).
Regarding claim 15, Chen in view of Thurber teaches the head-mounted device of claim 8, but does not teach the head-mounted display further comprising an actuator that is operable to move the conformable portion.
However, Thomas teaches an actuator (Figure 4 and Column 9, lines 6-8, compression adjuster 440 and adjustable mechanism 350) that is operable to move the conformable portion (Figure 5 and Column 9, lines 20-23, adjustment mechanism 350 deforms eye cup assemblies 310, 315). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the actuating mechanism of Thomas to the conformable portion of Chen as modified by Thurber. Doing so would have provided an automated adjusting system for the conformable portion to accommodate different facial geometries or users wearing glasses, ultimately increasing comfort and adjustability o the head-mounted display (Column 1, lines 11-14 and Column 1, lines 24-31 of Thomas).
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2018/0267320) in view of Thurber (US Publication No. 2015/0253574) and Aghara (US Publication No. 2020/0150597).
Regarding claim 7, Chen in view of Thurber teaches the head-mounted device of claim 1, but does not teach the head-mounted device further comprising a gauge that is configured to sense deformation of the conformable portion.
However, Aghara teaches a gauge (Figure 3, pressure sensors 315) that is configures to sense deformation (Paragraph [0044], sensors measure pressure of HMD 200 against user’s face) of the conformable portion (Figure 3, display portion 310).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the pressure sensing mechanism of Aghara with the conformable portion of Chen as modified by Thurber. Doing so would have allowed the user to determine the proper fit of the head-mounted device measured by the pressure against the face contacting portions of the user (Paragraphs [0004]-[0005] of Aghara). 
Regarding claim 16, Chen in view of Thurber teaches head-mounted device of claim 8, but does not teach the head-mounted device further comprising a gauge that is configured to sense deformation of the conformable portion.
However, Aghara teaches a gauge (Figure 3, pressure sensors 315) that is configures to sense deformation (Paragraph [0044], sensors measure pressure of HMD 200 against user’s face) of the conformable portion (Figure 3, display portion 310).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the pressure sensing mechanism of Aghara with the conformable portion of Chen as modified by Thurber. Doing so would have allowed the user to determine the proper fit of the head-mounted device measured by the pressure against the face contacting portions of the user (Paragraphs [0004]-[0005] of Aghara). 
Claims 19-20, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Thurber (US Publication No. 2015/0253574) in view of Runckel (US Publication No. 5129109) and Thomas (US Patent No. 9472025).
Regarding claim 19, Thurber discloses an optical module (VR headset system 10), comprising: an optical module housing (Figure 3, support module 6) that has a first end (Figure 5, adjacent mobile device 5), a second end (Figure 5, adjacent eye cups 23b, 25b), and an interior space (Figures 5 and 7, space between 5 and 23b, 25b) that extends from the first end (adjacent 5) to the second end (adjacent 23b and 25b); a display (mobile device 5) that is connected to the first end (Figure 5, adjacent 5, where 5 is connected to 6 through base 14) of the optical module housing (6); a lens assembly (first lens 22 and second lens 24) that is connected to the second end (Figure 5, first and second lens are connected to lens cups 23 and 25 adjacent 23b and 25b) of the optical module (6); and a conformable portion (eye cups 23b and 25b) at the second end (adjacent 23b and 25b) of the optical module housing (6). 
Thurber does not disclose wherein the conformable portion includes a cover portion that defines an enclosed interior space and a fluid in the enclosed interior space; and an electromechanical actuator configured to move the conformable portion between a retracted position and an extended position.
However, Runckel teaches (in Figure 1-3) wherein a conformable portion (cushion members 50 and 52) includes a cover portion (portions 60-64 of 50 and 52) that defines an enclosed interior space (Column 2, lines 59-68 and Column 3, Lines 1-2, portions 62 and 64 of having “hollow interiors [that] all join to form a common hollow space to be inflated with air”) and a fluid in the enclosed interior space (see Column 2, Lines 59-68 and Column 3, Lines 1-2).
Thomas teaches an electromechanical actuator (Figure 4, comprised of adjustment mechanism 350 and compression adjuster 440; Column 9, Lines 1-5, 440 being “a mechanical device, an electrical device, or some combination thereof”; Column 9, Lines 21-23, 350 being “a mechanical and/or electrical adjustment device”) configured to move a conformable portion (eyecup assembly 310) between a retracted position and an extended position (Column 9, Lines 6-32, compression adjuster 440 and adjustment mechanism 350 causing the eyecup assemblies 310/315 to compress or extend).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the eye cups 23b, 25b of Thurber to include the inflatable system of Runckel and the electromechanical actuator of Thomas. Doing so would have provided a wider range of control over how the conformable portion could further adjust to the contours of a user’s face, by allowing the user to optimize the firmness of the eye cups (see Column 3, Lines 35-38 in Runckel) and control the depth of the eye cups (see Column 1, Lines 11-14 and Column 1, Lines 24-46 of Thomas).
Regarding claim 20, Thurber in view of Runckel and Thomas teaches the optical module of claim 19, further comprising (in Runckel) an actuator (comprised of pump 70 and valve 74) to increase and decrease an amount of the fluid in the enclosed interior space (Column 3, lines 17-38, pump inflating cushion members and valve 74 releasing air from cushion members).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the actuator of Runckel to the optical module of Thurber as previously modified by Runckel and Thomas. Doing so would have allowed the user to control the amount of air in the conformable portion (see Column 3, lines 17-38 in Runckel).
Regarding claim 22, Thurber in view of Runckel and Thomas teaches the optical module of claim 19, and further teaches (in Thurber) wherein the conformable portion (eye cups 23b, 25b as modified by Runckel and Thomas) extends around a portion of an outer periphery of the lens assembly (first and second lens 22, 24) (see Figures 3, 5, and 7 in Thurber).
Regarding claim 27, Thurber in view of Runckel and Thomas teaches the optical module of claim 19, and further teaches (in Runckel) wherein the fluid is a gas (see Column 2, lines 59-68 and Column 3, lines 1-2).
Regarding claim 28, Thurber in view of Runckel and Thomas teaches the optical module of claim 19, and further teaches (in Runckel) wherein deformation of the conformable portion (eye cups 23b, 25b as modified by Runckel) is controlled by an active structure (Column 3, Lines 17-38, pump inflating cushion members and valve 74 releasing air from cushion members).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the active structure of Runckel to the optical module of Thurber as previously modified by Runckel and Thomas. Doing so would have allowed the user to control the amount of air in the conformable portion (see Column 3, lines 17-38 in Runckel).
Alternatively, claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thurber (US Publication No. 2015/0253574) in view of Huang (US Patent No. 6195808) and Thomas (US Patent No. 9472025). (NOTE: This alternative rejection is used to reject claims 21 and 26 below).
Regarding claim 19, Thurber discloses an optical module (VR headset system 10), comprising: an optical module housing (Figure 3, support module 6) that has a first end (Figure 5, adjacent mobile device 5), a second end (Figure 5, adjacent eye cups 23b, 25b), and an interior space (Figures 5 and 7, space between 5 and 23b, 25b) that extends from the first end (adjacent 5) to the second end (adjacent 23b and 25b); a display (mobile device 5) that is connected to the first end (Figure 5, adjacent 5, where 5 is connected to 6 through base 14) of the optical module housing (6); a lens assembly (first lens 22 and second lens 24) that is connected to the second end (Figure 5, first and second lens are connected to lens cups 23 and 25 adjacent 23b and 25b) of the optical module (6); and a conformable portion (eye cups 23b and 25b) at the second end (adjacent 23b and 25b) of the optical module housing (6). 
Thurber does not disclose wherein the conformable portion includes a cover portion that defines an enclosed interior space and a fluid in the enclosed interior space; and an electromechanical actuator configured to move the conformable portion between a retracted position and an extended position.
However, Huang teaches wherein a conformable portion (cushions 3) includes a cover portion that defines an enclosed interior space (Figures 12 and 13 and Column 2, lines 5-10, “cushion 3 is shaped as an annular hollow 3D ring”) and a fluid in the enclosed interior space (Column 2, lines 45-48, “fill the hollow interior of the cushion 3 with a gas, a Semi-fluid, a fluid, a liquid or low-percolating large particle gas”).
Thomas teaches an electromechanical actuator (Figure 4, comprised of adjustment mechanism 350 and compression adjuster 440; Column 9, Lines 1-5, 440 being “a mechanical device, an electrical device, or some combination thereof”; Column 9, Lines 21-23, 350 being “a mechanical and/or electrical adjustment device”) configured to move a conformable portion (eyecup assembly 310) between a retracted position and an extended position (Column 9, Lines 6-32, compression adjuster 440 causing the eyecup assemblies 310/315 to compress or extend).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the eye cups 23b, 25b of Thurber to include the inflatable system of Huang and the electromechanical actuator of Thomas. Doing so would have provided a wider range of control over how the conformable portion could further adjust to the contours of a user’s face, by allowing the user to optimize the firmness of the eye cups (see Column 2, Lines 39-88 in Huang) and control the depth of the eye cups (Column 1, Lines 11-14 and Column 1, Lines 24-46 of Thomas).
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Thurber (US Publication No. 2015/0253574) in view of Huang (US Patent No. 6195808), Thomas (US Patent No. 9472025), and Heinrich (US Patent No. 9195067).
Regarding claim 21, Thurber in view of Huang and Thomas teaches the optical module of claim 19, wherein the fluid is “a Semi-fluid, a fluid, [or] a liquid” (Column 2, Lines 45-48 in Huang), but does not teach wherein the fluid is a magnetorheological fluid, further comprising: an electromagnet that has an inactive state and an active state, wherein the magnetorheological fluid is flowable when the electromagnet is in the inactive state and is not flowable when the electromagnet is in the active state. 
However, Heinrich teaches wherein a fluid (Figure 13, MR fluid) used to fill a conformable portion (Figure 13, wearable device 410) is a magnetorheological fluid (Column 14, Line 58, MR fluid 449A), further comprising: an electromagnet (electromagnets 441A) that has an inactive state and an active state (Column 15, Lines 11-18, circuitry 451A turns electromagnets 441A on and off), wherein the magnetorheological fluid (449A) is flowable when the electromagnet (441A) is in the inactive state (Column 14, Lines 59-64) and is not flowable when the electromagnet (441A) is in the active state (Column 14, Lines 59-64) (see Figures 13 and 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the MR fluid in the conformable structure of Heinrich to fill the conformable structure of Thurber as modified by Huang and Thomas. Doing so would have allowed the inflatable portions to fit the contours of a user and maintain that unique configuration throughout use (Column 1, Lines 47-62 of Heinrich).
Regarding claim 26, Thurber in view of Huang and Thomas teaches the optical module of claim 19, but does not teach wherein the fluid is a non-Newtonian fluid.
However, Heinrich teaches where a fluid (MR fluid 449A) used to fill a conformable portion (Figure 13, wearable device 410A) is a non-Newtonian fluid (Column 14, Lines 58, magnetorheological fluid 449A). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the MR fluid in the conformable structure of Heinrich to fill the conformable structure of Thurber as modified by Huang and Thomas. Doing so would have allowed the inflatable portions to fit the contours of a user and maintain that unique configuration throughout use (Column 1, Lines 47-62 of Heinrich).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark (US Publication No. 2021/0208393) also teaches an electromechanical actuator attached to a conformable portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
                                                                                                                                                                                  /ADRIAN S WILSON/Primary Examiner, Art Unit 2841